Citation Nr: 0944914	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right leg 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1950 to September 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) essentially stated 
that in a claim to reopen, VA must notify a claimant, with 
some degree of specificity, of the evidence and information 
that is necessary to reopen a claim, as well as of what 
evidence and information are necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
in this regard is incomplete to date.

A final rating decision in July 2002 denied service 
connection for residuals of acute injury to the right lower 
extremity on the basis that the current disability was 
related to a postservice injury in 1995 and not to a right 
leg injury in service.  The Veteran filed a notice of 
disagreement with such decision in December 2005 and the RO 
interpreted such as a claim to reopen.  Although February 
2006 correspondence notified him generally that he needed to 
submit new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
leg injury, and also provided a general definition for new 
and material evidence, the notice provided was not Kent- 
compliant.  He was not advised as to what type of evidence 
would be considered new and material, and was not advised of 
what additional evidence was needed to substantiate the 
underlying claim of service connection for residuals of a 
right leg injury.  From the Veteran's statements (i.e., May 
2006 notice of disagreement), it appears that he is unaware 
both of what is needed to reopen the claim, and of what is 
needed to substantiate the underlying claim.  As the Court 
has held that failure to provide the type of notice outlined 
in Kent is a prejudicial notice defect, the Board has no 
recourse but to remand this matter for proper notice.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should issue the Veteran the 
type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material, as well as what evidence is 
necessary to substantiate the underlying 
claim of service connection for residuals 
of a right leg injury.  As the prior final 
decision was based essentially on a 
finding that the current right leg 
disability is related to an injury (and 
subsequent surgery) in 1995 and not to a 
right leg injury in service, the notice 
should specify that for evidence to be 
considered new and material, it would have 
to tend to show that the Veteran's current 
right leg disability is related to an 
injury in service, and not to the 
postservice right leg injury in 1995.  The 
Veteran should have adequate opportunity 
to respond, and the RO should arrange for 
any further development suggested by his 
response.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to  respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

